DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 8/16/2022.
Election/Restrictions
Claims 3-6 and 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2020.
Response to Arguments
All of Applicant’s arguments filed 8/16/2022 have been fully considered.  In view of the amendments, the 103 rejection over just Ferrari is withdrawn, however, all arguments with respect to the remaining rejections are not persuasive.
In summary on pg. 6, Applicant argues that Ferrari teaches that the key factor in selecting an appropriate polymer for the scaffold-forming component is that the polymer's mechanical properties are suitable for use as a bone graft and the polymers disclosed and exemplified for this component, e.g., the PPF, have polyunsaturated backbones which facilitate the formation of crosslinked matrices with appropriate mechanical stability for use as a bone support.  The teachings of Ferrari render the selection of such polymers unpredictable.  Gelatin is mentioned for specific embodiments, but in the context of use as a porogen or as a coating for a reinforcing particle and there are no examples of gelatin being described for use as the scaffold-forming polymer. Given its mechanical properties, it would not have been deemed an appropriate substitute for PPF or similar. Not only does Ferrari not teach use of crosslinked gelatin, but crosslinking would be understood as counter indicated.
Applicants arguments are not persuasive.  While Ferrari exemplifies and teaches PPF to be a preferred polymer for use, the use of preferred embodiments do not teach away from using non-preferred embodiments.  While Ferrari teaches that gelatin can be a coating and a porogen, Ferrari clearly teaches that the polymer matrix can be formulated from gelatin (Ferrari – claim 10 and [0111]). Therefore, as gelatin is taught by Ferrari to be a suitable biodegradable polymer for forming the polymer matrix, it is expected to have the mechanical requirements necessary for use as the scaffold forming polymer as Ferrari teaches that it is suitable for use.  While Ferrari does not exemplify the use of gelatin as a scaffold forming material (i.e. polymer matrix), the lack of examples do not teach away from using gelatin as Ferrari specifically lists gelatin as a suitable polymer matrix material, along with PPF, thus the art clearly teaches that either gelatin or PPF can be used with a reasonable expectation of success. Regarding the arguments that crosslinking is contraindicated as Ferrari teaches using gelatin as the porogen and coating on particles, this is not persuasive as the prior art makes obvious using gelatin as a polymer matric material and Ferrari teaches that the polymer matrix can be crosslinked.
Applicant argues that Ferrari only teaches cross-linking with respect to the unsaturated polymers and it would not have been obvious to use transglutaminase to crosslink the gelatin disclosed in Ferrari.
This is not persuasive as Ferrari teaches both PPF and gelatin to be equivalent polymer matrix materials and teaches that the polymer matrix can be crosslinked and Taylor and Preiss-Bloom provide specific motivation to crosslink gelatin with mTG.
In summary, on page 7, Applicant argues that Taylor teaches different materials than those of Ferrari and is different from the claimed materials and Preiss-Bloom makes no suggestion of its material being used for load-supporting bone grafts, and there is no reason to look at Preiss-Bloom when seeking to improve the materials taught by Ferrari.
This is not persuasive as it seems Applicant is arguing that the references are non-analogous with the instant invention and Ferrari, however, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Taylor and Preiss-Bloom are in the same field of endeavor as the instant application and Ferrari as they are all directed to scaffold compositions comprising gelatin (Preiss-Bloom [0069]).
Applicant remarks that Preiss-Bloom does not teach or make obvious using gelatin and transglutaminase in the presence of porogens. It would have been unpredictable to one of ordinary skill in the art how the presence of particulate porogens, as presently claimed, would have affected the gelatin-transglutaminase crosslinking reaction.
This is not persuasive as it is unsupported by factual evidence.  As explained below there is a reasonable expectation of success as Ferrari teaches that the biodegradable polymer can be gelatin and teaches that this can be crosslinked in-situ and Preiss-Bloom demonstrates that mTG is a suitable crosslinker for crosslinking gelatin in-situ.
On page 7 Applicant reiterated that Ferrari teaches gelatin as a porogen.
This is not persuasive for the reasons already discussed above.  While gelatins can be porogens, Ferrari specifically teaches that gelatin can be used as the polymer matrix material.
Applicant argues that Komlos and Blattner do not cure the deficiencies of Ferrari, Taylor and Preiss-Bloom.
This is not persuasive for the same reasons discussed above.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrari (US2017/0136154), Taylor (pub. date 3/28/2016) and Preiss-Bloom (US2011/0110882).
Ferrari discloses biodegradable scaffolds comprising a biodegradable polymer matrix and at least one biodegradable reinforcing particle that is dispersed in the matrix and a porogen particle that is also dispersed or embedded in the polymer matrix (Abs and [0184]).  Ferrari further teaches that the scaffold is formed from the composition in the body at the site of the bone defect (Ferrari – claim 1 and [0016 and 0235]).
Ferrari teaches that the polymer matrix to be gelatin (selected from a finite number of options) (Ferrari – claim 12).
Regarding claim 15: Ferrari teaches the porogen particle to comprise alginate (Ferrari – claim 17).
Ferrari teaches that the composition with some or all mentioned components may be loaded into a syringe and injected into the bone defect where it may crosslink in the shape of the bone defect geometry [0179] and teaches that the scaffold may be capable of cross-linking in situ, thus it would have been prima facie obvious to formulate the scaffold of Ferrari to cross-link in situ after injection as this is specifically contemplated.
However, Ferrari does not teach the crosslinking agent to be mTG.
Taylor teaches gelatin scaffolds for bone tissue regeneration and teaches that due to the hydrophilic behavior of gelatin, crosslinking and additives are necessary to maintain the scaffold’s structure and overall strength in vivo. Mechanical data concluded that the use of biocompatible mTG as a crosslinking agent, let to increased compressive strength (Abs). 
Taylor teaches that mTG, derived from Streptoverticillium species,  has been used widely in the food processing industry and utilized for various biomedical applications including drug delivery, injectable cell delivery, and scaffold fabrication.  Specifically, mTG has demonstrated the ability to cross-link highly resistant polymers for scaffold generation while also enabling a decrease in cytotoxicity whereby increasing biocompatibility. Overall, several studies have demonstrated that cross-linking exhibits mechanical stability of the scaffolds over time when compared to scaffolds that have not been crosslinked.  Additionally, cross-linking facilitates manipulating different characteristics of scaffolds such as mechanical properties and rates of degradation to optimize the scaffold (pg. 1132).
Preiss-Bloom discloses a composition comprising a cross-linkable protein or polypeptide, and a non-toxic material which induces crosslinking of the cross-linkable protein.  Preferably the cross-linkable protein includes gelatin and the non-toxic material comprises transglutaminase, for example microbial transglutaminase (mTG) (Abs), reading on instant claims 1 and 11-12.
Preiss-Bloom teaches that a dried or frozen composition is formed wherein the cross-linkable protein or polypeptide is thoroughly mixed with the non-toxic cross-linker to form a homogenous solution and the temperature of the solution is reduced immediately to prevent completion of the cross-linking process. The mixed composition is then either frozen or frozen and dried to form a novel, uniform composition.  This type of composition has great utility in that it allows for the precise control of the time that it takes for the composition to for a cohesive gel in situ.  Since the activity of some cross-linkers, such as mTG, is temperature dependent, if the temperature of the composition is reduced below the active temperature of the cross-linker, the cross-linking process can be effectively halted [0353-0354].
It would have been prima facia obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ferrari with those of Taylor and Preiss-Bloom and use mTG as a crosslinking agent into the injectable composition of Ferrari as Taylor teaches that mTG has demonstrated the ability to cross-link highly resistant polymers for scaffold generation while also enabling a decrease in cytotoxicity whereby increasing biocompatibility.  One of skill in the art would have a reasonable expectation of success as Ferrari teaches the biodegradable polymer to be gelatin and teaches that this can be crosslinked in-situ and Preiss-Bloom demonstrates that mTG is a suitable crosslinker for crosslinking gelatin in-situ.
Preiss-Bloom further teaches the composition to comprise 0.0001-2%, preferably 0.01-1.35% w/w of transglutaminsase (Preiss-Bloom – claim 80) and concentration of the gelatin in a solution to be 0.5-20%w/w [0364], therefore a skilled artisan would have been motivated to use amounts 0.5-20% w/w gelatin in the composition of Ferrari as these are shown by Preiss-Bloom to be suitable amounts of gelatin for use in scaffold forming composition and its prima facie obvious to pursue to known options within the grasp of the skilled artisan to achieve the predictable result of formulating a scaffold comprising gelatin as its matrix.

Claims 1, 11-12, 13-14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrari (US2017/0136154), Taylor (pub. date 3/28/2016) and Preiss-Bloom (US2011/0110882), as applied to claims 1, 11-12 and 15 above, and further in view of Komlos (US 2013/0131701).
As discussed above, the above references makes obvious the limitations of claims 1, 11-12 and 15, however they do not teach the mTG to be present in a concentration ranging from 0.0006-2mg transglutaminase/cm3 gelatin matrix.
Komlos discloses dry gelatin composition wound dressings and adhesives (Abs).  Komlos teaches tissue adhesive or wound closure compositions comprising a cross-linkable porous protein matrix and a non blood-derived enzyme which includes crosslinking of the cross-linkable protein [0120].  A concentration of enzyme to matrix is from 0.5-2.5 mg/cm3 enzyme/cm3 matrix [0121], preferably 0.05-2mg transglutaminase/cm3 gelatin matrix (Komlos – claim 122).  The enzyme is taught to be mTG [0114] and the protein gelatin and the amount of gelatin and the amounts of mTG is selected to induce formation of a sealing adhesive in a mammal and be sufficient to reduce bleeding in a wound of a mammal [0044-0045].
Komlos teaches that the weight ratio of gelatin to transglutaminase to range from about 50:1 to about 500:1, wherein the ratio is selected to induce formation of a sealing adhesive in a mammal and be sufficient to reduce bleeding in a wound of a mammal  [0046].
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above references with those of Komlos  and prepare the composition of Ferrari to have a concentration of transglutaminase of 0.05-2mg transglutaminase/cm3 gelatin matrix as Komlos teaches this concentration to be suitable for preparing adhesive compositions for use in scaffold and as tissue/wound sealants comprising gelatin and mTG and its prima facie obvious for a person of skill in the art to pursue the known options within his or her own technical grasp to achieve the predictable result for formulations an adhesive composition comprising gelatin and mTG.  Furthermore, one of skill in the art would have been motivated to use transglutaminase and gelatin in a weight ratio as taught by Kumlos (which provides a concentration of gelatin which overlaps with the claimed ranges) and it would have also been prima facie obvious to modify the amounts of mTG used based on the amounts of gelatin present and Komlos teaches that the amounts used should be selected to induce formation of a sealing adhesive and sufficient to reduce bleeding in a wound.

Claims 1, 7, 10, 11-15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrari (US2017/0136154), Taylor (pub. date 3/28/2016) and Preiss-Bloom (US2011/0110882), as applied to claims 1, 11-12 and 15 above, and further in view of Liu (NPL, pub. date 5/16/2017), Ge (US2006/0286165), as evidenced by Blattner (US2013/0324455).
As discussed above, the above references makes obvious the limitations of claims 1, 11-12 and 15, however they do not teach particulate porogen to include PEG4000.
Liu teaches a microporous gelatin transglutaminase hydrogel and teaches adding PEG4000 as a porogen to a composition comprising gelatin and transglutaminase.  The PEG4000 was added to accelerate interchange of nutrients and improve cell viability of the hydrogel (pg. 5) and ensure the hydrogel had adequate pore sizes and enough mechanical strength (pg.3).
Ge teaches the PEG4000 to be pulverized which demonstrates that the PEG4000 porogen can be a particulate [0048].
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above references with those Liu and Ge and add particulate PEG4000 as a porogen into the composition of Ferrari as Liu teaches that use of PEG4000 can add sufficient mechanical strength and improve cell viability, furthermore, Ferrari teaches that the particulate porogen can comprise at least one biodegradable particle and as evidenced by Blattner, PEG-4000 is biodegradable, and Ferrari teaches that agents that increase cell viability can be added [0005], furthermore, it is prima facie obvious to combine two functionally equivalent compounds (alginate and peg4000) each taught by the prior art to be used for the same purpose (porogen) to create a new composition for the same purpose.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613